          Case 1:19-cv-08076-RA-BCM Document 122 Filed 09/02/20 Page 1 of 2

                                   O'Hare Parnagian llp
                                    20 Vesey Street, Suite 300
                                        New York, NY 10007
                                            (212) 425-1401
                                          Fax: (212) 425-1421
                                          www.ohareparnagian.com

      Westchester Office
700 White Plains Road, Suite 255
     Scarsdale, NY 10583
       (914) 725-3632                                                                     9/2/20
     Fax: (914) 725-3639
                                              September 1, 2020
Via ECF
The Honorable Barbara Moses
U.S. Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl St., Room 740
New York, NY 10007-1312

        Re:     EFCG, Inc. v. AEC Advisors, LLC et al., No. 19-CV-8076 (RA)(BCM)

Dear Judge Moses:

       We represent plaintiff EFCG, Inc. (“Plaintiff” or “EFCG”) in the above-referenced action and
write pursuant to the Court’s August 31, 2020 Order directing that Plaintiff re-file its motion to seal.

         Plaintiff is seeking the Court’s permission to file in redacted form portions of Plaintiff’s pre-
motion letter (the “Letter”) (ECF No. 117) that discusses the private and sensitive health information
of a non-party, Mr. Zofnass, and EFCG’s confidential internal business operations. Such information
has been held to merit redaction and/or sealing. See Ahmad v. White Plains City Sch. Dist., 2020 WL
3972274, at * 4 (S.D.N.Y. July 4, 2020) (directing that an order be filed under seal “[b]ecause this
Order discusses sensitive medical information of Plaintiff”); Guzik v. Albright, 2018 WL 6011612, at
*3 (S.D.N.Y. Nov. 16, 2018) (denying motion to unseal “the portions of the documents at issue that
make any reference to the specifics of [defendant’s] medical condition”) (citing Doe v. City of New
York, 15 F.3d 264, 267 (2d Cir. 1994) ((“[T]here are few matters that are quite so personal as the
status of one’s health, and few matters the dissemination of which one would prefer to maintain greater
control over.”)); Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511
(S.D.N.Y. 2015) (holding that redactions of “information about [ ] business operations” was
“justified”). Pursuant to Rule 3 of Your Honor’s Individual Rules of Practice, Plaintiff is
contemporaneously publicly filing the Letter in the proposed redacted form and electronically filing
under seal a copy of the unredacted Letter, with the proposed redactions highlighted.

       Similarly, Plaintiff is requesting the Court’s permission to file the exhibit to the Letter (ECF
No. 117-1) under seal because it also discusses Mr. Zofnass’s private and sensitive health information
and EFCG’s confidential internal business operations. In addition, Defendants and a non-party, Mr.
Daniel Babitz, have previously designated these documents confidential as part of their productions.
        Case 1:19-cv-08076-RA-BCM Document 122 Filed 09/02/20 Page 2 of 2



O'Hare Parnagian llp

The Honorable Barbara Moses
September 1, 2020
Page 2 of 2

      We thank the Court for its consideration of this request.

                                            Very truly yours,

                                            /s/ Robert A. O’Hare Jr.
                                            Robert A. O’Hare Jr.




  Application GRANTED for substantially the reasons set forth herein. Dkt. No. 120 shall remain under
  seal. SO ORDERED.




  ______________________________
  Barbara Moses, U.S.M.J.
  September 2, 2020
